On Petitions for Rehearing.
Plaintiffs in error and Colorado Paper Products Company, one of the defendants in error, have filed petitions for rehearing. The former seek direction of definite orders to be entered by the trial court. We perceive no warrant for such procedure. *Page 331 
[4] The principal point urged by the petitioning defendant in error, and the only one we discuss, is based on its contention that since the estate is insolvent, as it says, allowance of interest on the claims of plaintiffs in error would be idle. The answer is that the law on the point was determined in the reviews cited in the opinion, where we said the claims should be restored, "with legal interest." From time of entry, judgments draw interest at eight per cent. C. L. 1921, § 3778. Claims duly allowed, as were those here, are of like significance and bear the same interest. National Bank v. Mechanics' Nat. Bank,94 U.S. 437, 439, 24 L. Ed. 176. In any event, as we conceive, difficulty of collection, or even impossibility, cannot be urged against the right of plaintiffs in error to have appropriate computations of their claims and conforming entries at the hands of the court. We regardPeople v. American L.  T. Co., 172 N. Y. 371, cited by counsel, as distinguishable. See, generally, L.R.A. 1917D, pp. 1157-1170, and, particularly, p. 1159, where the New York case is reviewed.
But is the estate insolvent? It is true that in its order of June 7, 1934, the court found insolvency, but we think the record does not justify that resolution, particularly in relation to plaintiffs in error. One difficulty is that the court overlooked its order of July 10, 1933, directing, in behalf of general creditors, that a lien be reserved on the real estate and property of the failed company, which the receiver was authorized to sell. It is not important, we think, that in its order of reservation the court limited interest on the claims of general creditors to four per cent. As appears, we had previously ordered that the legal rate should obtain. It is the fact of the lien, as we conclude, not how the claims to be conserved are calculated, that is controlling. In the same order there is hint of other assets. The record does not show that as yet resort has been had to these apparently pregnant sources. The court, the receiver, the parties, as they cast about, may well discover other or more promising assets. *Page 332 
Our suggestions are not intended to be exhaustive or exclusive. Plaintiffs in error are small creditors. They and their claims have heretofore enjoyed our favorable expressions. In the interest of their legal preference we again enjoin the receiver and all concerned to diligence of effort. Other points of the petition have had our attention. We believe all to be without merit.
Let both petitions be denied.
MR. JUSTICE HOLLAND not participating.